   3:21-cv-02780-JMC-SVH          Date Filed 09/13/21   Entry Number 9   Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Jerome S. Garcia,                           )     C/A No.: 3:21-2780-JMC-SVH
                                             )
                     Plaintiff,              )
                                             )
       v.                                    )
                                             )
 South Carolina Department of                )
 Motor Vehicles, Kevin Shwedo,               )          ORDER AND NOTICE
 Rob Bailes, Leon Lott, William              )
 Holbrook, Chris Williamson,                 )
 Jeffery Bloom, Don Rickenbaker,             )
 and Michael Leach,                          )
                                             )
                     Defendants.             )
                                             )

      Jerome S. Garcia (“Plaintiff”), proceeding pro se and in forma pauperis,

filed this complaint pursuant to 42 U.S.C. § 1983 against South Carolina

Department of Motor Vehicles (“SCDMV”), SCDMV Executive Director Kevin

A. Shwedo (“Defendant”), SCDMV Director of Operations Rob Bailes; Richland

County Sheriff Leon Lott; City of Columbia Chief of Police William H.

Holbrook; South Carolina Highway Patrol Commander Chris Williamson;

Calhoun County Magistrate Jeffery Bloom; Calhoun County Magistrate Don

Rickenbaker; and South Carolina Department of Social Services (“SCDSS”)

Director Michael Leach (collectively “Defendants”). This matter has been

referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civ.

Rule 73.02(B)(2)(d) (D.S.C.).
     3:21-cv-02780-JMC-SVH    Date Filed 09/13/21   Entry Number 9   Page 2 of 9




I.     Factual and Procedural Background

       The court is familiar with Plaintiff and his allegations of wrongdoing

against various state agencies. 1 In all of his cases, he alleges a cycle of arrests

for traffic violations and unpaid traffic tickets, resulting in more fines he

claims he is unable to pay because, without a license, he has no transportation

to a job. He further alleges he is prevented from obtaining a license because of

unpaid child support obligations, which he also claims he is unable to pay

because he cannot work due to a lack of transportation. His past cases have

included, as defendants, various combinations of employees of SCDMV,

SCDSS, South Carolina Highway Patrol, judges who have presided over his

traffic violations and family court cases, and local police departments.

       This case is no different. In his recitation of the facts, Plaintiff makes no

specific allegations of wrongdoing by any individual named as a defendant.

Plaintiff claims on November 5, 2012, SCDMV automatically suspended his

driver’s license for failure to pay a traffic ticket in December of 2011, and since

then “the unlawful suspension [of his] rights have been Systematically

Infringed upon by multiple state agencies named in this complaint, as well as

the state actors. . . .” [ECF No. 1 at 9] (errors in original). He alleges state


1Plaintiff’s prior cases include: C/A No. 3:21-1715-JMC-SVH, Garcia v. Strom;
C/A No. 3:21-1359-JMC-SVH, Garcia v. Rickenbaker; C/A No. 3:21-1318-JMC-
SVH, Garcia v. Shwedo; C/A No. 3:20-695-JMC-SVH, Garcia v. McBride; and
C/A No. 3:20-694-JMC-SVH, Garcia v. Dwyer.

                                        2
      3:21-cv-02780-JMC-SVH   Date Filed 09/13/21   Entry Number 9   Page 3 of 9




agencies have ignored due process rights, “further damaging Black and

minority citizens beyond just poverty, but to affect multiple generations of the

families by restricting a person to earn a basic living, to get back and forth to

live in a functionable society with equal rights without contrary State laws

that conflict with protected rights.” Id. at 11. He further complains that his

COVID-relief money was not protected from garnishment. Id. Plaintiff asserts

a claim pursuant to 42 U.S.C. § 1983 for violations of his Fourteenth

Amendment rights and a “Monell Claim,” as further described below.

II.     Discussion

        A.    Standard of Review

        Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).




                                        3
   3:21-cv-02780-JMC-SVH     Date Filed 09/13/21   Entry Number 9   Page 4 of 9




      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the

pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by

a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on




                                       4
    3:21-cv-02780-JMC-SVH    Date Filed 09/13/21   Entry Number 9   Page 5 of 9




its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.

      B.    Analysis

            1.    Insufficient Allegations

       To state a plausible claim for relief under 42 U.S.C. § 1983, 2 an

aggrieved party must sufficiently allege that he was injured by “the

deprivation of any [of his or her] rights, privileges, or immunities secured by

the [United States] Constitution and laws” by a “person” acting “under color of

state law.” See 42 U.S.C. § 1983; see generally 5 Charles Alan Wright & Arthur

R. Miller, Federal Practice and Procedure § 1230 (3d ed. 2014). To assert a

viable § 1983 claim against a state official, Plaintiff must allege a causal

connection or affirmative link between the conduct of which he complains and

the official sued. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (providing that

a plaintiff in a § 1983 action must plead that the defendant, through his own

individual actions, violated the Constitution). Plaintiff asserts no factual

allegations against Defendants, other than their titles. In his recitation of the




2 Plaintiff’s complaint is before this court pursuant to 42 U.S.C. § 1983. Section
1983 is the procedural mechanism through which Congress provided a private
civil cause of action based on allegations of federal constitutional violations by
persons acting under color of state law. The purpose of § 1983 is to deter state
actors from using badge of their authority to deprive individuals of their
federally guaranteed rights and to provide relief to victims if such deterrence
fails.

                                       5
   3:21-cv-02780-JMC-SVH     Date Filed 09/13/21   Entry Number 9   Page 6 of 9




facts, Plaintiff does not attribute any action to any specific defendant.

Therefore, Defendants are subject to summary dismissal on Plaintiff’s § 1983

claim.

            2.    Conclusory Claims

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although

the court must liberally construe a pro se complaint, the United States

Supreme Court has made it clear that a plaintiff must do more than make

conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662,

677‒78 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Rather, the complaint must contain sufficient factual matter, accepted as true,

to state a claim that is plausible on its face, and the reviewing court need only

accept as true the complaint’s factual allegations, not its legal conclusions.

Iqbal, 556 U.S. at 678‒79. Although Plaintiff alleges his Fourteenth

Amendment rights have been violated, he has not provided facts to support

this conclusory claim. Plaintiff’s complaint does not contain sufficient factual

allegations of constitutional wrongdoing or discriminatory actions attributable

to Defendants.




                                       6
   3:21-cv-02780-JMC-SVH     Date Filed 09/13/21   Entry Number 9   Page 7 of 9




            3.    No Supervisory Liability Under § 1983

      The doctrine of supervisory liability is generally inapplicable to § 1983

suits, such that an employer or supervisor is not liable for the acts of his

employees, absent an official policy or custom that results in illegal action. See

Monell v. Department of Social Services, 436 U.S. 658, 694 (1978); Fisher v.

Washington Metro. Area Transit Authority, 690 F.2d 1133, 1142–43 (4th Cir.

1982). The Supreme Court explains that “[b]ecause vicarious liability is

inapplicable to Bivens and § 1983 suits, a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions,

has violated the Constitution.” Iqbal, 556 U.S. at 676; see Slakan v. Porter, 737

F.2d 368, 372–74 (4th Cir. 1984) (finding officials may be held liable for the

acts of their subordinates, if the official is aware of a pervasive, unreasonable

risk of harm from a specified source and fails to take corrective action as a

result of deliberate indifference or tacit authorization). Because Plaintiff fails

to allege any specific actions or inactions of Defendants, they are entitled to

summary dismissal.

            4.    Monell Claim

      Plaintiff also purports to bring a Monell claim against Defendants. In

Monell v. Dept of Soc. Servs. of City of N.Y., 436 U.S. 658, 691, n.54 (1978), the

Supreme Court held municipalities and “other local government units” that

are not considered part of the State for Eleventh Amendment purposes are

                                       7
    3:21-cv-02780-JMC-SVH    Date Filed 09/13/21   Entry Number 9   Page 8 of 9




“persons” amenable to suit pursuant to § 1983 for official policies and customs

that violate a federal right. Plaintiff’s Monell claim fails for multiple reasons.

First, there is no Monell claim against individuals, as Monell only establishes

that local government units can be considered “persons” under § 1983 under

certain circumstances. Id. The only defendant named in the complaint who is

not an individual is the SCDMV. However, SCDMV is not subject to a Monell

claim because it is a state agency and Monell is limited to those local

governments that are not considered part of the state for Eleventh Amendment

purposes. Quern v. Jordan, 440 U.S. 332, 338 (1979) (internal citations and

quotation marks omitted). 3 Further, “municipalities are not liable pursuant to

respondeat superior principles for all constitutional violations of their

employees simply because of the employment relationship.” Edwards v. City of

Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999) (citing Monell, 436 U.S. at 692-

94). Although Plaintiff alleges “law enforcement agencies engage in a pattern

and practice of warrantless searches and seizure [in violation] of the 4th

Amendment, and unlawful arrest of plaintiff since 2012,” this allegation lacks

specificity sufficient to constitute an official policy under Monell. Therefore,

Plaintiff’s Monell claims are subject to summary dismissal.




3
 The undersigned notes that while counties can be subject to liability under 42
U.S.C. § 1983 under Monell, sheriffs, in their official capacities, and sheriff's
offices, cannot. McCall v. Williams, 52 F.Supp.2d 611, 623, (D.S.C. 1999).

                                       8
   3:21-cv-02780-JMC-SVH     Date Filed 09/13/21   Entry Number 9   Page 9 of 9




                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by October 4, 2021, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

cure the deficiencies identified above, the undersigned will recommend to the

district court that the claims specified above be dismissed without leave for

further amendment.

      IT IS SO ORDERED.


September 13, 2021                          Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                       9
